Citation Nr: 1129097	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and CG


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served with the Philippine Scouts from May 1946 to April 1949.  The appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This case has been advanced on the docket.

In April 2011 the appellant testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Statements made at the April 2011 Travel Board hearing appear to raise a claim to reopen a claim for service connection for the cause of the Veteran's death.  Such issue has not been adjudicated by the RO, nor developed for appellate consideration at this time.  As such, it is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's service did not satisfy the requisite service for the appellant's basic eligibility for VA death pension benefits.


CONCLUSION OF LAW

The Veteran did not meet the basic service eligibility requirements to entitle the appellant to VA nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the appellant's claim for entitlement to nonservice-connected death pension benefits, where as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).

Analysis

The appellant seeks nonservice-connected death pension benefits based on her deceased husband's military service.  In order to qualify for the benefits sought, the appellant must establish that her deceased husband had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits.  The appellant claims VA benefits as the surviving spouse of the Veteran.

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be the period certified by the service department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  Service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the service department has reported that the Veteran had service with the Philippine Scouts from May 1946 to April 1949.  The Board notes that at the April 2011 Board hearing the appellant noted that the veteran had served three years with the Philippine Scouts.  As the Veteran's induction date (May 1946) falls between October 6, 1945 and June 30, 1947, pension benefits based on this service are not available to either him or his survivors.  The law specifically excludes such service for purposes of entitlement to death pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  

In sum, the Board finds that there is no legal basis on which the appellant's claim can be based.  As the law and not the evidence is dispositive on this issue, it must be denied because of lack of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


